IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-21047
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERIC L. ROHDEN,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-298-1
                      --------------------
                        September 1, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Eric L. Rohden appeals from the judgment entered after he

pleaded guilty to receipt of a firearm while under an indictment.

     Rohden argues that the district court erred at sentencing by

failing to treat five prior Texas drug convictions as related for

purposes of U.S.S.G. § 4A1.2(a)(2).   Having reviewed his

arguments, we conclude that Rohden cannot make the requisite

showing that the prior cases were consolidated.   See United

States v. Huskey, 137 F.3d 283, 288 (5th Cir. 1998).   Rohden’s

reliance on LaPorte v. Texas, 840 S.W.2d 412 (Tex. Crim. App.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-21047
                                -2-

1992) (en banc), is misplaced.   See United States v. Fitzhugh,

984 F.2d 143, 147 n.18 (5th Cir. 1993).   Finally, because the

prior Texas convictions were unrelated for purposes of

sentencing, Rohden cannot show that the district court’s denial

of his motion for a downward departure was tainted by any legal

error.   See § 2K2.1 cmt. 5.

     AFFIRMED.